PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Boldin, Anthony
Application No. 15/956,485
Filed: 18 Apr 2018
For: PREVENTION OF SOFTWARE PRIVACY BY END USERS

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition to withdraw holding of abandonment under 37 CFR 1.181 filed November 11, 2020.  

The record reveals the Office issued a Restriction Requirement on January 22, 2020, setting a shortened statutory period for reply of two months from the date of the Office action. On June 2, 2020, applicant filed a Response to Restriction Requirement/Election (Response) and a Statement of Delay Due to COVID-19 Outbreak. The Response of June 2, 2020, was not accompanied by a one-month extension of time necessary for the reply to fall within the period for relief.

On June 11, 2020, the Office mailed an Office communication, advising applicant that a one-month extension of time was needed to put the COVID-19 request in the timeframe beginning on March 27, 2020.

On June 17, 2020, applicant paid a $100 fee for a one-month extension of time under 37 CFR 1.136(a). Applicant did not provide a Statement of Delay Due to COVID-19 Outbreak with the payment of the one-month extension of time fee on June 17, 2020. Thereafter, the Office mailed a Notice of Abandonment on November 2, 2020. 

On November 11, 2020, applicant filed the present petition requesting withdrawal of holding of abandonment. Specifically, applicant asserts, in pertinent part:

          A Restriction Requirement issued in this application January 22, 2020 setting a two-month period for response. A response to the Restriction Requirement, including a Statement of Delay due to COVED-19 Outbreak was filed on June 2, 2020. On June 11, 2020 a Notice was issued indicating that a fee for a one-month extension of time was necessary in order to put the COVID-19 request into the timeframe (which began March 27,2020), The applicant's undersigned attorney replied to this Notice on June 17, 2020, submitting the necessary fee for a one-month extension of time.

          Thus, it is believed that the Notice of Abandonment issued on November 2, 2020 was issued in error and it is respectfully requested that this application be revived.

Petition, 11/11/20, pp. 1-2.

The Office has carefully considered applicant’s assertions, but does not find them persuasive. 

The Notice of Extended Waiver of Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Patent Applicants and Patentees dated April 18, 2020, at pages 2-3, states, in relevant part:

(1) CARES Act Relief in Patent Applications and Reexamination and Other Proceedings

(a) Any:
***
ii. reply to an Office notice or action issued during examination or patent publication processing;
***

due between, and inclusive of both, March 27, 2020, and May 31, 2020, will be considered timely if filed on or before June 1, 2020, provided that the filing or payment is accompanied by a statement that the delay in filing or payment was due to the COVID-19 outbreak as defined in subsection (b) below.

(b) A delay in filing or payment is due to the COVID-19 outbreak for the purposes of this notice if a practitioner, applicant, patent owner, petitioner, third-party requester, inventor, or other person associated with the filing or fee was personally affected by the COVID- 19 outbreak, including, without limitation, through office closures, cash flow interruptions, inaccessibility of files or other materials, travel delays, personal or family illness, or similar circumstances, such that the outbreak materially interfered with timely filing or payment.

(Emphasis in original and added and footnotes omitted).

Pursuant to the Update Regarding Certain Patent-Related Timing Deadlines under the Coronavirus Aid, Relief, and Economic Security Act and Other Relief Available to Applicants, Patent Owners, and Others dated May 27, 2020, the USPTO further extended the time for small and micro entities to file certain patent-related documents or fees that would otherwise have been due on or after March 27, 2020. In particular, the May 27, 2020 CARES Act Notice states: “For small and micro entities only, pursuant to the CARES Act Notice dated April 28, 2020, filings that would have been deemed timely filed if filed by June 1, 2020, will be deemed timely filed if filed by July 1, 2020.” Therefore, in accordance with the April 18, 2020 and May 27, 2020 Notices, for small and micro entities only, a reply to an Office action due between, and inclusive of both, March 27, 2020, and June 30, 2020 (inclusive) will be considered timely if filed on or before July 1, 2020, including available extensions of time, provided that the filing or payment is accompanied by a statement that the delay in filing or payment was due to the COVID-19 outbreak. 

Although applicant provided a Statement of Delay Due to COVID-19 Outbreak with the reply filed on June 2, 2020, applicant did not submit a Statement of Delay with the payment of the $100 extension of time fee on July 17, 2020, which was necessary for the filing of a complete and timely response to the Restriction Requirement of January 22, 2020. Furthermore, the extension of time fee paid on July 17, 2020, did not reference the earlier filed statement of delay.

The USPTO CARES Act Notices1 and the Statement of Delay Due to COVID-19 Outbreak form (PTO/SB/449)2 indicate that the statement of delay must accompany the filing or payment that was delayed due to the COVID-19 outbreak. Absent the submission of a Statement of Delay Due to COVID-19 Outbreak (or the like) with the payment of the one-month extension of time fee on June 17, 2020 (necessary for the filing of a timely and proper reply on June 2, 2020), applicant is not entitled to the relief provided by the USPTO under the authority of the CARES Act. Applicant cannot to take advantage of the extension of the deadline for submission of a proper reply to June 2, 2020, plus extensions of time under 37 CFR 1.136(a). 

The Office notes that abandonment may result from either the failure to reply within the response period or the failure to file a complete and proper reply (e.g. insufficient reply) to an Office communication, as the circumstances of the case may require. Here, the Restriction Requirement issued on January 22, 2020, informed applicant that failure to file a proper reply in compliance with the requirement set forth in the Office action within the two-month shortened statutory period for reply (i.e., on or before Monday, March 23, 2020, plus extensions of time) would result in abandonment of the application. Applicant obtained a one-month extension of time for response, which extended the response period to April 22, 2020. However, applicant did not file a complete reply to the Restriction Requirement of January 22, 2020, on or before April 22, 2020. Consequently, the application became abandoned for failure to file a timely and proper reply to the Restriction Requirement on April 23, 2020. Therefore, the Office properly held the application abandoned and mailed a Notice of Abandonment on November 2, 2020.

In view of the above, the petition to withdraw holding of abandonment is DISMISSED. 

Any request for reconsideration of this decision must be submitted within TWO (2) MONTHS from the mail date of this decision. Extensions of time under 37 CFR 1.136(a) are not permitted.  The reconsideration request should include a cover letter entitled “Renewed Petition under 37 CFR 1.181.” This is not a final agency action within the meaning of 5 U.S.C. 704. 

Applicant may wish to file a petition for revival of an application for patent abandoned unintentionally (see Form PTO/SB/64). A grantable petition pursuant to 37 CFR 1.137(a) must be accompanied by the following:

The reply required to the outstanding Office action or notice, unless previously filed;
The petition fee as set forth in § 1.17(m); and,
A statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

Further correspondence with respect to this matter should be delivered through one of the following mediums:

By mail:	Mail Stop Petition
			Commissioner for Patents
			P.O. Box 1450
			Alexandria, VA 22313-1450

By FAX:	(571) 273-8300
Attn: Office of Petitions

By hand:	Customer Service Window
			Randolph Building
			401 Dulany Street
			Alexandria, VA 22314

By Internet:	EFS-Web3

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211.

/CHRISTINA T DONNELL/Attorney Advisor, OPET                                                                                                                                                                                                        





    
        
            
    

    
        1 The USPTO CARES Act Notices extend the deadline to file certain patent-related documents or fees that would otherwise have been due on or after March 27, 2020, provided that the filing or payment is accompanied by a statement that the delay in filing or payment was due to the COVID-19 outbreak. 
        2 The Statement of Delay Due to COVID-19 Outbreak form (PTO/SB/449) states: “This form accompanies a filing or payment that was delayed due to the COVID-19 outbreak.”
        3 http://portal.uspto.gov (for help using EFS-Web call the Patent Electronic Business Center at (866) 
        217-9197).